Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 1 of 23 PageID #: 322



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------------x
 EDWARD PAINTER

                                                      Plaintiff,               Index No: No. 17-CV-07558
                                                                               (CBA)(LB)
                           v.
                                                                               AMENDED COMPLAINT

 TURING PHARMACEUTICALS AG, TURING
 PHARMACEUTICALS, LLC a/k/a VYERA
 PHARMACEUTICALS, LLC, and MARTIN SHKRELI
                                                                               Jury Trial Demanded
                                                       Defendants,
 --------------------------------------------------------------------------x

         Plaintiff, Edward Painter, by and through his attorneys, Lally & Misir, LLP, as and for

 his Complaint against the Defendants herein, alleges, upon personal knowledge and upon

 information and belief as to all other matters:

                                       JURISDICTION AND VENUE

 1.     This is a civil action brought pursuant to Sections 10(b) and 20(a) of the Securities

        Exchange Act of 1934, 15 U.S.C. §§78j(b) and 78(t)(a), Rule 10b-5, codified at 17 CFR

        §240.10b-5, and other federal laws, New York state laws, and any other cause of action

        which can be inferred from the facts set forth herein, to redress Defendants‟ securities

        fraud upon the Plaintiff which has caused him to suffer significant losses and damages.

 2.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331. The Court has

        supplemental jurisdiction over any state law claims pursuant to 28 U.S.C. § 1367.

 3.     Venue is proper pursuant to 28 U.S.C. § 1391.

 4.     Plaintiff is entitled to a jury trial.




                                                          1
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 2 of 23 PageID #: 323



                                            PARTIES

 5.    The Plaintiff, Edward Painter, is a resident of the State of New York and has his place of

       business in Nassau County, State of New York.

 6.    At all times mentioned herein, the Defendant, Turing Pharmaceuticals AG (“Turing”) is a

       Swiss Corporation, doing business and maintaining offices in New York, under the

       trademark names of “Turing” and “Vyera” Pharmaceuticals.

 7.    That at all times mentioned herein, the Defendant, Martin Shkreli, is a resident of the State

       of New York.

 8.    That at all times mentioned herein, Turing Pharmaceuticals, LLC and Vyera

       Pharmaceuticals, LLC are trademarks and operate under Turing Pharmaceuticals AG.



                              STATEMENT OF RELEVANT FACTS

 9.    Defendant Shkreli has engaged in a pattern and practice of securities and stock fraud for

       over a decade, and was convicted of violation of SEC Rule 10(b)(5), for which he is

       currently serving time in prison.

 10.   Defendant Shkreil‟s modus operandi is to make fraudulent representations about business

       opportunities and returns to induce and defraud investors into making substantial

       investments into those enterprises, and to transfer and utilize assets from one company to

       another to cover promised returns in a Ponzi like scheme.

 11.   The Defendants engaged in exactly that scheme to defraud Plaintiff of his family‟s saving

       in this action.




                                                 2
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 3 of 23 PageID #: 324



                     Defendant Shkreli‟s Criminal Violation of SEC Rule 10(b)(5)

 12.   In 2015, Defendant Shkreli was indicted and subsequently found guilty in the Eastern

       District of New York for Securities Fraud and Conspiracy to Commit Securities Fraud for

       acts involving MSMB Capital, MSMB Healthcare, hedge funds focused on investments in

       the healthcare sector, and Retrophin, a biopharmaceutical company.

 13.   In particular, Defendant Shkreli was found guilty of having employed, in violation of SEC

       Rule 10(b)(5), deceptive devices and schemes to defraud, made untrue statements of

       material fact, and engaged in fraud upon the investors of MSMB Capital, MSMB

       Healthcare.   In addition, Defendant Shkreli was found guilty of conspiracy with his

       attorney Evan Greebel, who was also counsel to MSMB Capital and MSMB Healthcare

       and Retrophin, to engage in deceptive devices and schemes to defraud, make untrue

       statements of material fact, and engage in fraud upon the investors of Retrophin.

 14.   In its Order of Judgment, the court ordered Defendant Shkreli to forfeit to the United

       States, his interest in Vyera Pharmaceuticals, formerly known as Turing Pharmaceuticals.

 15.   On March 5, 2018, the Government filed a Preliminary Order of Forfeiture requesting that

       the execution of the order and seizure of substitute assets be stayed until the final

       disposition of any appeal pursuant to Federal Rules of Civil Procedure 32.2.(d).

 16.   Defendant Shkreli is required to preserve the assets of Turing. If Defendant Martin Shkreli

       fails to uphold any condition of the Preliminary Order of Forfeiture the Government may

       seize the Substitute assets, up to the amount of the Forfeiture Money Judgment.


 17.   Defendant Shkreli duly filed an appeal with the Second Circuit Court of Appeals, which

       remains pending.




                                                   3
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 4 of 23 PageID #: 325



                            Defendant Shkreli‟s History of Ponzi-like Schemes

 18.   Defendant Shkreli has engaged in a pattern and practice of securities and stock fraud for

       over a decade,

 19.   In 2009, Defendant Shkreli founded MSMB Capital Management, a hedge fund focused on

       trading pharmaceutical and biotech companies.

 20.   In 2011, MSMB Capital initiated a short sale of 32 million shares of Orexigen

       Therapeutics stock. The short resulted in a loss.

 21.   MSMB Capital had traded through Merrill Lynch and made representations that MSMB

       Capital had sufficient funds to cover a loss. MSMB Capital was unable to cover its

       position with Merrill Lynch and its assets were almost wiped out. The trade cost Merrill

       Lynch seven million dollars ($7,000,000.00).

 22.   Defendant Shkreli created MSMB Healthcare and Retrophin in 2011, shortly after the

       Orexigen loss.

 23.   In 2014, Defendant Shkreli was removed from Retrophin‟s Board of Directors, and shortly

       thereafter the Board initiated a lawsuit against him.

 24.   Defendant Shkreli was accused by the Board of Retrophin of looting Retrophin of tens of

       thousands of shares of stock and cash to give to his investors from these prior companies

       MSMB Capital and MSMB Healthcare, whom he had previously defrauded. Retrophin

       paid over $2,700,000 and issued over 590,000 shares to appease MSMB investors.

 25.   Defendant Shkreli then went on to found Turing Pharmaceuticals and served as its Chief

       Executive Officer.

 26.   In August 2015, Turing obtained the drug Daraprim, which treats toxoplasmosis in HIV

       positive patients. Defendant Shkreli increased the price of the drug by 5000%.



                                                  4
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 5 of 23 PageID #: 326



 27.   Also in 2015, Defendant Shkreli acquired a majority interest in KaloBios.

 28.   In 2016, Defendant Shkreli was fired as CEO by the Board of Directors of Turing.

 29.   In 2017, Defendant Shkreli then took back control of Turing using artificial “voting

       shares” to boost his then 24% minority share interest, and ousted the “disloyal” executives

       of Turing who had fired him.



           Defendants‟ Scheme to Defraud Mr. Painter of his Family Savings of $275,000,

                               and Commissions from the Savant Deal

 30.   The Defendants engaged in a scheme to deprive Plaintiff Edward Painter of $275,000 of

       his family savings by inducing him to invest into Turing and KaloBios which later

       declared bankruptcy, and to deprive him of the commissions owed to Plaintiff Painter for

       securing exclusive rights to the Chagas disease drug Benznidazole from Savant HWP, Inc.,

       a pharmaceutical company (“the Savant deal”).

 31.   Plaintiff Painter was a local business executive who became acquainted with Defendant

       Shkreli in New York.

 32.   In November 2014, Plaintiff Painter brought to Defendant Shkreli and Patrick Crutcher,

       head of Turing‟s business development at the time, a potential exclusive right to market the

       Chagas disease drug, which was owned and developed by Savant HWP, Inc. (“Savant”).

 33.   The Defendants agreed to pay Plaintiff Painter a 5% commission on gross sales, if the

       exclusive deal was closed (“the Savant deal”). Such commissions were expected to be in

       excess of one million ($1,000,000.00) dollars.

 34.   On or about June 6, 2015, Plaintiff Painter entered into an employment agreement with

       Turing. Plaintiff Painter was employed as Director of Investor Relations at Turing.



                                                 5
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 6 of 23 PageID #: 327



 35.   In July of 2015, three (3) weeks after being hired by Turing, Plaintiff Painter was pressured

       and directed by management of Turing, including the CEO – Defendant Shkreli, to invest

       $150,000.00 of his personal family funds, into Turing.

 36.   Plaintiff Painter was told that if he did not invest the funds, his job would be in jeopardy.

 37.   Plaintiff Painter invested the funds and never received the securities from Turing.

 38.   In August 2015, at Plaintiff Painter again raised the Savant deal with the Defendants, and

       was, again, promised by the Defendants that he would receive a 5% commission on all

       sales of the Chagas disease drug if he secured the rights with Savant.

 39.   In or about the Fall of 2015, Turing acquired the Savant deal.

 40.   In September 2015, Defendant Shkreli, also acquired the drug Daraprim, used in treatment

       of HIV/AIDs patients. Defendants raised the price of the drug by 5,000% - from $13.50 to

       $750 per tablet.

 41.   The enormous price increased affecting a vulnerable population caused massive social

       outrage resulting in the devaluation of Turing stock – Plaintiff‟s and shareholders‟

       investments.

 42.   Prior to the acquisition of Daraprim, the Defendants specifically represented to the Plaintiff

       Painter, and other Turing investors that the acquisition of the drug, Daraprim, would not be

       accompanied by an extraordinary increase in the price of the drug.

 43.   On or about November 2015, Defendant Shkreli purchased and was named as the Chief

       Executive Officer of KaloBios Pharmaceutical (“KaloBios”) company.

 44.   At the time of the purchase of KaloBios, Defendants made false representations to Plaintiff

       Painter, to wit, Defendants represented that the KaloBios acquisition would not impact




                                                   6
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 7 of 23 PageID #: 328



       Defendants‟ time or management of Turing, because Shkreli would be selling his shares of

       KaloBios back to Turing, at cost, and KaloBios would become a subsidiary of Turing.

 45.   In addition, Defendants promised that the Savant deal would remain in Turing to be

       managed by the new KaloBios subsidiary of Turing.

 46.   At the same time, Defendants Shkreli and Turing pressured Plaintiff Painter to make an

       additional $125,000 investment of Painter‟s family savings, into KaloBios.

 47.   This was a lie by Defendants.

 48.   Defendant Shkreli never intended to merge KaloBios.

 49.   Defendants transferred the Savant Deal to KaloBios, for no consideration.

 50.   On December 3, 2015, Defendants announced that KaloBios had acquired the Savant deal

       – and pumped the stock with huge media coverage.

 51.   At the same time, Defendant Shkreli again agreed to pay Plaintiff Painter his 5%

       commission on the Savant deal in front of three (3) Turing employees – Eliseo Salinas,

       Michael Smith, and Sridhar Vempati.

 52.   KaloBios stock soared by 42% in one day. Defendant Shkreli then sold his KaloBios stock

       for a profit of over $1,000,000.00 in a classic “Pump and Dump” scheme.

 53.   Turing got nothing, and Plaintiff Painter got nothing. Two months later KaloBios filed for

       bankruptcy.

 54.   Plaintiff Painter never received his 5% commission in the Savant Deal, or any other

       compensation for his $125,000 investment in KaloBios.

 55.   In December 2015, Mr. Shkreli was arrested by the FBI pursuant to a federal indictment in

       the U.S. District Court for the Eastern District of New York filed against him, charging

       him with securities fraud.



                                                7
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 8 of 23 PageID #: 329



 56.   Mr. Shkreli‟s fraud was described by the U.S. Attorney, as a, “Ponzi-style scheme

       involved recycling money from new investors and passing it off to other investors in the

       guise of profits, or giving it to dissatisfied investors who had asked for their money back.”

 57.   Following his arrest, Defendant Shkreli was fired as CEO of KaloBios.

 58.   In February 2016, Defendant Shkreli was fired as CEO of Turing.

 59.   In September 2017, Turing Pharmaceuticals LLC changed its name to Vyera

       Pharmaceuticals.



      AS AND FOR THE FIRST CAUSE OF ACTION – SECURITIES FRAUD IN
   VIOLATION OF SECTION 10(b) OF THE SECURITIES EXCHANGE ACT OF 1934

 60.   Plaintiff incorporates by reference the allegations set forth in the proceeding paragraphs of

       the Complaint as though set forth at length herein.

 61.   This claim is authorized and instituted pursuant to Section 10(b) of the Securities

       Exchange Act, Rule 10b-5, based upon the actions of the Defendants.

 62.   Specifically, Plaintiff complains that the Defendants made material misrepresentations and

       omissions to induce investments by the Plaintiff in its securities causing him to suffer

       substantial injury and damages.

 63.   “It shall be unlawful for any person, directly or indirectly, by the use of any means or

       instrumentality of interstate commerce, or of the mails or of any facility of any national

       securities exchange, (a) To employ any device, scheme, or artifice to defraud, (b) To make

       any untrue statement of a material fact or to omit to state a material fact necessary in order

       to make the statements made, in the light of the circumstances under which they were

       made, not misleading, or (c) To engage in any act, practice, or course of business which




                                                  8
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 9 of 23 PageID #: 330



       operates or would operate as a fraud or deceit upon any person, in connection with the

       purchase or sale of any security.”   17 CFR 240.10b-5

 64.   To state a claim for violation of Securities Exchange Act § 10(b), a plaintiff must allege

       “(1) a material misrepresentation or omission by the defendant; (2) scienter; (3) a

       connection between the misrepresentation or omission and the purchase or sale of a

       security; (4) reliance upon the misrepresentation or omission; (5) economic loss; and (6)

       loss causation.” Charles Schwab Corporation v. Bank of America Corporation, 883 F.3d

       68, 92 (2d Cir. 2018); Halliburton Co. v. Erica P. John Fund, Inc., 573 U.S. 258, 267

       (2014) (internal quotation marks omitted)

 65.   Scienter is “a mental state embracing the intent to deceive, manipulate, or defraud. Tellabs,

       Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 319 (2007); quoting Ernst & Ernst v.

       Hochfelder, 425 U.S. 185, 193-194 (1976).

 66.   The Defendants induced Plaintiff Painter to invest in Turing‟s stocks by making material

       misrepresentations and omissions about the performance of Turing and its assets.

 67.   The Defendants also induced investments by the Plaintiff by making material

       misrepresentations and omissions regarding its CEO, Martin Shkreli, as being a successful

       hedge fund founder and manager. The Defendants were running a fraudulent investor

       scheme by taking money from new investors and passing it off to other investors in the

       guise of profits.

 68.   The Defendants falsely represented to the Plaintiff numerous times - including November

       2014, August 2015, November 2015 and December 2015 - that he would receive 5%

       commissions on all revenues from the acquisition and sale of the Savant Deal.




                                                   9
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 10 of 23 PageID #: 331



 69.   The Defendants transferred the Savant Deal to KaloBios.         Neither KaloBios, nor the

       Defendants, made any compensation to Turing for the value of the transaction, and did not

       compensate Plaintiff for the loss of actual and potential commissions.

 70.   The Defendant Shkreli, personally benefitted from the KaloBios transaction with Savant.

       Upon information and belief, Defendant Shkreli had purchased KaloBios stock for nominal

       value, and after the Savant deal he sold his stocks in KaloBios for over one million

       ($1,000,000.00) dollars.

 71.   The Defendants knowingly falsely represented to Plaintiff Painter, that Defendant Shkreli

       would dedicate 100% of his time to building Turing Pharmaceuticals. This was not true.

       Instead, the Defendants were misappropriating Turing resources for the Defendant

       Shkreli‟s, own benefit.

 72.   The Defendants made fraudulent statements to the Plaintiff, Mr. Painter, and other Turing

       investors including: 1) that Defendant Shkreli was making a commitment to sell all of his

       personal KaloBios stock to Turing at the price he paid; 2) that Defendant Shkreli was

       making a commitment to compensate Turing for any value transferred from to KaloBios

       from Turing. These statements were false.

 73.   The Plaintiff, Mr. Painter, reasonably relied on the misrepresentations of the Defendant,

       Turing, and invested $275,000.00 of his personal funds into Turing and Defendants never

       delivered the securities.

 74.   The Plaintiff, Mr. Painter, suffered monetary damages in the loss of expected income, loss

       of commission earned, and loss of investments in securities.




                                                10
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 11 of 23 PageID #: 332



      AS AND FOR A SECOND CAUSE OF ACTION – SECURITIES FRAUD IN
   VIOLATION OF SECTION 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934

 75.   Plaintiff incorporates by reference the allegations set forth in the proceeding paragraphs of

       the Complaint as though set forth at length herein.

 76.   This claim is authorized pursuant to 15 U.S.C §78t.

 77.   Section 20(a) of the Exchange Act provides that “[e]very person who, directly or

       indirectly, controls any person liable under any provision of this chapter ... shall also be

       liable jointly and severally with and to the same extent as such controlled person” unless

       the purported control person can demonstrate that he “acted in good faith and did not

       directly or indirectly induce the act or acts constituting the violation or cause of action.” 15

       U.S.C. § 78t.

 78.   In order to state a control person claim pursuant to section 20(a), Plaintiffs must allege

       facts showing (1) “a primary violation by the controlled person,” (2) “control of the

       primary violator by the targeted defendant,” and (3) that the “controlling person was in

       some meaningful sense a culpable participant in the fraud perpetrated.” In re Beacon

       Associates Litigation, 645 F.Supp.2d 386, 411 (S.D.N.Y. Oct. 5, 2010); ATSI Commc'ns

       Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 108 (N.Y. 2007) (internal quotation marks omitted).

 79.   A finding of “control” under the second prong requires a fact-intensive inquiry into the

       “power to direct or cause the direction of the management and policies of a person,

       whether through the ownership of voting securities, by contract, or otherwise.” In re

       Beacon Associates Litigation, 645 F.Supp.2d 386, 411 (S.D.N.Y. Oct. 5, 2010).

 80.   Control person liability need not be pleaded with particularity and is generally analyzed

       under the “short and plain” statement analysis of Rule 8(a). In re Bristol Meyers Squibb

       Co. Securities Litigation, 586 F.Supp.2d 148, 171 (S.D.N.Y. Aug. 20, 2008); See Sedona

                                                  11
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 12 of 23 PageID #: 333



       Corp. v. Ladenburg Thalmann & Co., Inc., No. 03 Civ. 3120(LTS)(THK), 2005 WL

       1902780, at *16 (S.D.N.Y. Aug. 9, 2005)



       AS AND FOR A THIRD CAUSE OF ACTION – VIOLATION OF RACKETEER
           INFLUENCED AND CORRUPT ORGANIZATIONS 18 U.S.C.A § 1962.
 81.   18 U.S.C. § 1962(a) makes it unlawful for any person who has received any income from a

       pattern of racketeering to use or invest any part of that income in the acquisition of,

       establishment of, or operation of any enterprise engaged in or affected interstate or

       international commerce. 18 U.S.C. § 1962(a)

 82.   “Any person injured in his business or property by reason of a violation of section 1962 of

       this chapter may sue therefor in any appropriate United States district court and recover

       threefold the damages he sustains and the cost of the suit.” 18 U.S.C. 1964 (c).

 83.   A party asserting Civil RICO claims may assert “an action against any person that is

       criminally convicted in connection with the fraud.” 18 U.S.C. § 1964 (c).

 84.   “Racketeering activity” means (amongst other things) engaging in fraud in the sale of

       securities. Kottler v. Deutsche Bank AG, 607 F.Supp.2d 447, 458 (S.D.N.Y. Jan. 9, 2009);

       18 U.S.C. § 1961 (1)(D).

 85.   A pattern of “racketeering activity” requires “at least two acts of racketeering activity, one

       of which occurred after the effective date of this chapter and the last of which occurred

       within ten years after the commission of a prior act of racketeering activity.” 18 U.S.C. §

       1961 (5).

 86.   At all times relevant in this action, Defendant Turing is an “enterprise” as defined in 18

       U.S.C. § 1961 (4).




                                                 12
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 13 of 23 PageID #: 334



 87.   Such an enterprise “must have a „structure‟ exhibiting three features: a purpose,

       relationships among the individuals associated with the enterprise, and longevity sufficient

       to permit the associates to pursue the purpose of the enterprise.” Dennis v. JPMorgan

       Chase & Co., 343 F.Supp.3d 122, 184 (S.D.N.Y. Nov. 26, 2018).

 88.   Defendant Shkreli has been convicted of two (2) counts of securities fraud and one count

       of conspiracy to commit securities fraud for the same pattern and practice of conduct that

       he engaged in defrauding the Plaintiff here, Edward Painter.


  AS AND FOR THE FOURTH CAUSE OF ACTION– BREACH OF CONTRACT FOR
 THE AGREEMENT OF A 5% COMMISSION ON THE SALE OF DRUGS RESULTING
                      FROM THE SAVANT DEAL

 89.   The elements of a cause of action for breach of contract are (1) formation of a contract

       between plaintiff and defendant, (2) performance by plaintiff, (3) defendant's failure to

       perform, (4) resulting damage, Palmetto Partners, L.P. v. AJW Qualified Partners, LLC, 83

       AD3d 804, 921 NYS2d 260 (2d Dept 2011); JP Morgan Chase v. J.H. Elec. of New York,

       Inc., 69 AD3d 802, 893 NYS2d 237 (2d Dept 2010).

 90.   To plead a breach of contract claim, the claimant must allege the provisions of the contract

       upon which the claim is based, Sud v. Sud, 211 AD2d 423, 621 NYS2d 37 (1st Dept

       1995); Atkinson v. Mobil Oil Corp., 205 AD2d 719, 614 NYS2d 36 (2d Dept 1994). There

       is no requirement, however, that a breach of contract action be pleaded with the same

       particularity as a fraud claim, Vandashield Ltd. v. Isaacson, 146 AD3d 552, 46 NYS3d 18

       (1st Dept 2017).

 91.   Plaintiff, Mr. Painter, introduced Savant to Defendant Turing in November 2014. Plaintiff

       had a personal relationship with Savant‟s management and was the intermediary of the

       Savant-Turing deal.

                                                 13
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 14 of 23 PageID #: 335



 92.   Initial conversations between Savant and Defendant Turing included a promise to Plaintiff

       that he would receive 5% commission on the sales of the Chagas disease drug

       Benznidazole for his role in arranging the Savant-Turing deal.

 93.   Negotiations between Savant and Defendant Turing to acquire Benznidazole commenced

       again on or about August 2015. Turing again made a promise to Plaintiff that he would

       receive 5% of all sales of the Chagas disease drug Benznidazole.

 94.   Defendants yet again assured Plaintiff that he would receive the 5% commission on sales

       of the drug December 2015.

 95.   Defendants failed to follow through with their promise to pay Plaintiff 5% commission on

       the sales of the drug, and the Savant Deal was transferred to KaloBios for no consideration

       as part of a “Pump and Dump” scheme for the personal enrichment of Defendant Shkreli.

       Plaintiff has not received a single cent of commission due to him to date.


 AS AND FOR THE FIFTH CAUSE OF ACTION – BREACH OF CONTRACT FOR THE
      SECURITIES EXCHANGE AGREEMENT BETWEEN PLAINTIFF AND
              DEFENDANTS FOR $150,000 INTEREST IN TURING

 96.   In July of 2015, three (3) weeks after being hired by Turing, Mr. Painter was pressured and

       directed by management of Turing, including the CEO - Defendant Shkreli, to invest

       $150,000.00 of his personal family funds, into Turing.

 97.   Plaintiff Painter did give to Defendant Shkreli the $150,000 to invest in Turing.

 98.   Plaintiff Painter, in return for his investment into Turing, a private, closely-held

       corporation, expected to receive something of equivalent value, whether that be stock or an

       interest in Turing.

 99.   Defendants provided Plaintiff with nothing in exchange for his $150,000 investment into

       Turing.

                                                  14
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 15 of 23 PageID #: 336



 100. Plaintiff, Mr. Painter, fulfilled his obligation under the exchange agreement and tendered

       $150,000 to Defendant Turing.

 101. Defendant Turing failed to fulfill their obligation to provide Plaintiff, Mr. Painter, with

       securities of equivalent value in exchange for Plaintiff‟s investment.


 AS AND FOR THE SIXTH CAUSE OF ACTION – BREACH OF CONTRACT FOR THE
  SALE OF SECURITIES BETWEEN PLAINTIFF AND DEFENDANTS FOR $125,000
                        INTEREST IN KALOBIOS

 102. Plaintiff incorporates by reference the allegations set forth in the proceeding paragraphs of

       the Complaint as though set forth at length herein.

 103. Plaintiff, Mr. Painter, was employed by Turing from approximately June 2015, to

       February, 2016.

 104. In December 2015, Defendant Martin Shkreli again demanded that Plaintiff invest

       $125,000 into KaloBios. KaloBios is a pharmaceutical/biotech company that Defendants

       acquired in December 2015.

 105. Plaintiff, Mr. Painter, gave Defendants $125,000. Defendants accepted Plaintiff‟s money

       and gave nothing in return.

 106. As an investment, Plaintiff had an expectation that he would receive stock or some other

       interest in KaloBios. Defendants never tendered any security or interest in KaloBios to

       Plaintiff for the money Plaintiff gave to Defendants as an investment.

 107. Plaintiff satisfied his obligation and tendered the $125,000 as required by the investment

       agreement between Defendants and himself.

 108. Defendants did not satisfy their obligation to tender to Plaintiff stock or other interests in

       KaloBios.




                                                  15
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 16 of 23 PageID #: 337



 109. Defendants have not, to date, provided Plaintiff his initial investment or returns on his

       investment.


      AS AND FOR THE SEVENTH CAUSE OF ACTION – BREACH OF IMPLIED
               COVENANT OF GOOD FAITH AND FAIR DEALING.

 110. Plaintiff incorporates by reference the allegations set forth in the proceeding paragraphs of

       the Complaint as though set forth at length herein.

 111. This claim is authorized and instituted pursuant to New York law, based upon the tortious

       actions of the Defendants. Specifically, Mr. Painter complains that Defendants breached

       the covenant of good faith and fair dealing implied in Mr. Painter‟s purchase of Turing and

       KaloBios securities, causing him to suffer substantial injury and damages.

 112. “Under New York law, there is a covenant of good faith and fair dealing implied in all

       contracts.” 511 West 232nd Owners Corp. v. Jennifer Realty Co., 98 N.Y.2d 144, 153,

       773 N.E.2d 496, 746 N.Y.S.2d 131 (2002). "This covenant embraces a pledge that neither

       party shall do anything which will have the effect of destroying or injuring the right of the

       other party to receive the fruits of the contract, and may thus be breached by conduct not

       expressly forbidden by any contractual provision.” P.T.& L. Contr. Corp. v. Trataros

       Constr., Inc., 29 A.D.3d 763, 816 N.Y.S.2d 508 (2d Dep't 2006); See Hbouss v. Coca-Cola

       Enters., 2006 U.S. Dist. LEXIS 54958, 2006 WL 2285598 (S.D.N.Y. Aug. 9, 2006); See

       also Travelers Indem. Co. v. CDL Hotels USA, Inc., 322 F. Supp. 2d 482, 2004 U.S. Dist.

       LEXIS 11381 (S.D.N.Y. 2004).

 113. The Defendants breached their duty of good-faith and fair dealing.

 114. The Defendants continually led Mr. Painter on, with fraudulent misrepresentations.

 115. Defendant lied to Plaintiff to induce Plaintiff to give him and Turing the Savant deal.



                                                 16
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 17 of 23 PageID #: 338



 116. Defendant Shkreli lied to Plaintiff to induce him to give Defendants, $150,000 of

       Plaintiff‟s family‟s money.

 117. Defendant lied to Plaintiff to induce him to give Defendants, $125,000 of Plaintiff‟s

       family‟s money, which Defendant Shkreli then invested in KaloBios – a company

       Defendant Shkreli controlled and later looted.

 118. The Defendants injured the Plaintiff‟s right to the income, delivery of securities, and

       commissions that he was obligated to receive.

 119. The Defendants breach of the covenant of good faith and fair dealing – refusing delivery of

       securities - caused the Plaintiff financial loss and difficulties.



             AS AND FOR THE EIGHTH CAUSE OF ACTION – FRAUD AND
                            MISREPRESENTATION


 120. Plaintiff incorporates by reference the allegations set forth in the proceeding paragraphs of

       the Complaint as though set forth at length herein.

 121. This claim is authorized and instituted pursuant to New York law, based upon the tortious

       actions of Defendant Turing. Specifically, Mr. Painter complains of Defendant Turing

       knowing misrepresentations of material facts with the intent to deceive him, and that upon

       his reliance on those facts, he suffered pecuniary loss. See Clearmont Prop., LLC v.

       Eisner, 58 A.D.3d 1052, 1053, 872 N.Y.S.2d 725, 727, 2009 N.Y. App. Div. LEXIS 286,

       *1, 2009 NY Slip Op 292, 1 (N.Y. App. Div. 3d Dep't 2009).

 122. The Plaintiff, Mr. Painter, gave $275,000.00 of his personal funds into the Defendant,

       Turing.




                                                   17
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 18 of 23 PageID #: 339



 123. The Defendants made material fraudulent statements and omissions concerning Turing‟s

      CEO, Mr. Shkreli, and his experience with running two (2) hedge funds. Mr. Shkreli was

      not successful in operating his hedge funds, MSMB Capital and MSMB Healthcare, rather

      he was running a Ponzi-scheme fraud. He was convicted of securities fraud in Federal

      Court in the Eastern District of New York in August 2017.

 124. The Defendants falsely represented to the Plaintiff numerous times - including November

      2014, August 2015, November 2015 and December 2015 - that he would receive 5%

      commission on all sales of the Chagas disease drug Benznidazole, which was expected to

      be over one million ($1,000,000.00) dollars.

 125. The Defendants transferred the Savant Deal to KaloBios without consideration. Neither

      KaloBios, nor the Defendants, made any compensation to Turing – or to the Plaintiff - for

      the value of the transaction.

 126. The Defendant Shkreli, personally benefitted from the KaloBios transaction with Savant.

      Upon information and belief, Defendant Shkreli purchased KaloBios stock for nominal

      value, and after the Savant Deal transfer to KaloBios caused KaloBios stock to soar, he

      withdrew cash and sold his stocks in KaloBios for over one million ($1,000,000.00)

      dollars.

 127. The Defendants falsely represented to Plaintiff Painter, that Defendant Shkreli would

      dedicate 100% of his time to building Turing Pharmaceuticals. This was not true. Instead,

      the Defendants were misappropriating Turing resources for Defendant Shkreli‟s, own

      benefit.

 128. The Defendants made fraudulent statements to Plaintiff Painter, and other Turing investors

      including: 1) that Defendant Shkreli was making a commitment to sell all of his personal



                                               18
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 19 of 23 PageID #: 340



       KaloBios stock back to Turing, at the price he paid; 2) that Defendant Shkreli was making

       a commitment to compensate Turing for any value transferred to KaloBios from Turing.

       These statements were false, and fraudulently made to induce Plaintiff to trust his family‟s

       money to Defendants.

 129. That the Defendants were running a Ponzi scheme fraud, which involved recycling money

       from new investors, and passing it off to other investors in the guise of profits.

 130. That as a result of the Defendants‟ fraud, the Plaintiff suffered monetary damages in the

       loss of prosepective commissions, and loss of investments in securities.


              AS AND FOR THE NINTH CAUSE OF ACTION – NEGLIGENT
                             MISREPRESENTATION

 131. Plaintiff incorporates by reference the allegations set forth in the proceeding paragraphs of

       the Complaint as though set forth at length herein.

 132. This claim is authorized and instituted pursuant to New York law, based upon the tortious

       actions of Defendants.

 133. The Plaintiff Painter gave $275,000.00 of his family‟s savings to the Defendants as an

       investment into Defendant Turing and KaloBios.

 134. The Defendants made material fraudulent statements and omissions concerning Defendant

       Shkreli, and his experience with running two (2) hedge funds. Defendant Shkreli was not

       successful in operating his hedge funds, MSMB Capital and MSMB Healthcare, rather he

       was running a Ponzi-scheme fraud. He was convicted of securities fraud in the Eastern

       District of New York in August 2017.

 135. The Defendants had a special duty to the Plaintiff – an investor in Turing‟s stocks – to

       provide correct information as to investments in Turing.



                                                  19
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 20 of 23 PageID #: 341



 136. The Defendants falsely represented to the Plaintiff on numerous times - including

      November 2014, August 2015, November 2015 and December 2015 - that he would

      receive 5% commission on all sales of the Chagas disease drug Benznidazole from Savant,

      which was expected to amount to over one million ($1,000,000.00) dollars.

 137. The Defendants transferred the Savant Deal to KaloBios for no consideration. Neither

      KaloBios, nor the Defendants, made any compensation to Plaintiff Painter for the value of

      the transaction.

 138. The Defendant Shkreli personally benefitted from the KaloBios transaction with Savant.

      Upon information and belief, Defendant Shkreli purchased KaloBios stock for nominal

      value, and after the Savant Deal he sold his stocks in KaloBios for over one million

      ($1,000,000.00) dollars.

 139. The Defendants falsely represented to Plaintiff Painter, that Defendant Shkreli would

      dedicate 100% of his time to building Turing Pharmaceuticals. This was not true. Instead,

      Defendant Shkreli was misappropriating Turing resources for his own benefit.

 140. The Defendants made fraudulent statements to the Plaintiff Painter, and other Turing

      investors including: 1) that Defendant Shkreli was making a commitment to sell all of his

      personal KaloBios stock to Turing at the price he paid; 2) that Defendant Shkreli was

      making a commitment to compensate Turing for any value transferred to KaloBios from

      Turing. These statements were false and fraudulently made to induce Plaintiff Painter to

      give his family‟s money to Defendants

 141. That the Defendants were running a Ponzi scheme fraud, which involved recycling money

      from new investors, and passing it off to other investors in the guise of profits.




                                                 20
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 21 of 23 PageID #: 342



 142. That as a result of the Defendants‟ fraud, the Plaintiff Painter suffered monetary damages

      from the loss of expected commissions, and loss of investments in securities.


 AS AND FOR THE TENTH CAUSE OF ACTION – BREACH OF FIDUCIARY DUTIES

 143. Plaintiff Painter incorporates by reference the allegations set forth in the proceeding

      paragraphs of the Complaint as though set forth at length herein.

 144. This claim is authorized and instituted pursuant to New York law, based upon the tortious

      actions of Defendants.

 145. Specifically, Mr. Painter complains that the Defendants had a fiduciary duty to the

      Plaintiff, and the Defendants' misconduct – securities fraud, fraudulent misrepresentations,

      negligent misrepresentations, and breach of contract – resulted in Plaintiff Painter suffering

      significant monetary damages.      See Kurtzman v. Bergstol, 40 A.D.3d 588, 590, 835

      N.Y.S.2d 644 (2nd Dep‟t 2007); see also Pokoik v. Pokoik, 982 N.Y.S.2d 67, 70, 115

      A.D.3d 428 (1st Dep‟t 2014).

 146. The Defendants had a fiduciary relationship to Plaintiff Painter based upon his investments

      totaling $275,000.00.

 147. The Defendants had a duty to provide Plaintiff Painter with correct information, and to use

      the investments prudently. Instead Defendants, breached their fiduciary duties, and used

      Plaintiff Painter‟s investments to personally enrich Defendant Shkreli and Turing.

 148. The Defendants breached their fiduciaries duties to Plaintiff Painter, by knowingly making

      continuous fraudulent and negligent misrepresentations to him.

 149. That as a result of the Defendants‟ breach of fiduciary duties, Plaintiff Painter suffered

      monetary damages in the loss of expected commissions, and loss of investments in

      securities.

                                                21
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 22 of 23 PageID #: 343



    AS AND FOR THE ELEVENTH CAUSE OF ACTION – UNJUST ENRICHMENT

 150. Plaintiff incorporates by reference the allegations set forth in the proceeding paragraphs of

       the Complaint as though set forth at length herein.

 151. This claim is authorized and instituted by New York State Law, based upon the tortious

       actions of Defendants.

 152. Plaintiff Painter introduced Defendants to Savant, the manufacturer of the Chagas disease

       drug Benznidazole. Defendants made promises and representations to Plaintiff Painter that

       he would receive a 5% commission on all sales of the drug upon acquisition of the

       exclusive rights to the drug from Savant. Despite, Plaintiff Painter‟s successful acquisition

       of the exclusive rights on behalf of Defendants, he was not paid any commissions and the

       rights to the drug were transferred by Defendants to KaloBios for no consideration.

 153. Plaintiff Painter complains that Defendants took his two hundred seventy-five thousand

       dollars ($275,000.00) as investment. Plaintiff Painter was tricked into giving Defendant

       Shkreli a $150,000 investment for Turing and a $125,000 investment in KaloBios.

 154. Plaintiff Painter was promised stock in exchange for his required investment. The

       securities promised were never delivered to Plaintiff Painter.

 155. Plaintiff Painter did not receive his promised 5% commission.

 156. An action for unjust enrichment requires a showing by the plaintiff that: “(1) the other

       party was enriched, (2) at plaintiff‟s expense, and (3) that is it against equity and good

       conscience to permit the other party to retain what is sought to be recovered.” Georgia

       Malone & Co., Inc., v. Rieder, 19 N.Y.3d 511, 516 (N.Y. 2012).

 157. The Defendants were enriched by taking $275,000 from Plaintiff Painter for which he

       received no value, and by using the Savant Deal – which had been brought to them by



                                                 22
Case 1:17-cv-07558-CBA-LB Document 38 Filed 02/20/19 Page 23 of 23 PageID #: 344



      Plaintiff Painter – to engineer a “Pump and Dump” Scheme for which Defendant Shkreli

      received over one million ($1,000,000) dollars profit, and Plaintiff Painter received

      nothing. Defendants were thus unjustly enriched at the expense of Plaintiff Painter.



                                    PRAYER FOR RELIEF


        WHEREFORE, Plaintiff Edward Painter demands judgment against the Defendants,

 Turing Pharmaceuticals, aka Vyera Pharmaceuticals and Martin Shkreli, jointly and severally, in

 an amount no less than $1,000,000, plus treble damages, plus attorneys' fees of no less than

 $300,000 and the costs and disbursements of this action, and for such other and further relief as

 to this Court may seem just and proper.


 Dated: February 19, 2019
                                                                    Respectfully Submitted

                                                                    /s/ Grant Lally
                                                                    ___________________
                                                                    Grant M. Lally
                                                                    Lally & Misir, LLP
                                                                    Attorneys for Plaintiff
                                                                    220 Old Country Road
                                                                    Mineola, NY, 11501
                                                                    516-741-2666




                                                23
